DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The present Office Action is based upon the original patent application as modified by the preliminary amendment filed on December 30, 2019.  Claims 1-20 are now pending in the present application. 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers, which have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements submitted on December 30, 2019 and August 26, 2020 have been considered by the Examiner and made of record in the application.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit configured to determine” and “a transmission unit configured to generate” in claim 1; and “a determination unit configured to determine” and “a control unit configured to acquire” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Consider claims 11 and 20, the use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9-15, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by RICO ALVARINO et al. (hereinafter Rico Alvarino) (U.S. Patent Application Publication # 2016/0286404 A1).
Regarding claims 1 and 11, Rico Alvarino teaches and discloses a method and communication device (figure 3) comprising: a control unit (processor, figure 3; 305, figure 3) configured to determine a subcarrier to be a null tone according to information applied to a packet ([0048]; teaches determining a subcarrier to a null tone based on information applied to the packet; figure 2A); and a transmission unit (61, figure 3; 305, figure 3) configured to generate a multi-carrier signal in which the determined subcarrier is set as a null tone and wirelessly transmit the signal ([0048]; teaches generating and transmitting the signal including the null tone). 

Regarding claim 2, Rico Alvarino further teaches and discloses wherein the control unit determines a position of a subcarrier and the number of subcarriers to be null tone in correspondence with the information ([0048]; teaches determining a subcarrier to a null tone based on information applied to the packet; figure 2A). 

Regarding claim 3, Rico Alvarino further teaches and discloses wherein the control unit determines a position of a subcarrier to be a null tone in correspondence with the information ([0048]; teaches determining a subcarrier to a null tone based on information applied to the packet; figure 2A). 

claim 4, Rico Alvarino further teaches and discloses wherein the control unit changes a subcarrier to be a null tone according to temporal variation of the information ([0048]; teaches determining a subcarrier to a null tone based on information applied to the packet; figure 2A). 

Regarding claim 5, Rico Alvarino further teaches and discloses wherein the control unit determines a subcarrier to be a null tone in units of a single subcarrier or a plurality of subcarriers ([0048]). 

Regarding claim 6, Rico Alvarino further teaches and discloses wherein the transmission unit sets a same subcarrier as a null tone in each stream when transmitting a plurality of streams ([0048]). 

Regarding claim 7, Rico Alvarino further teaches and discloses wherein the control unit determines a subcarrier to be a null tone according to the information including at least one of a BSS identifier, transmission time information, transmission power information, a flag that identifies uplink communication or downlink communication, or a flag indicating whether or not a packet can be received ([0048]). 

Regarding claim 9, Rico Alvarino further teaches and discloses wherein the transmission unit inserts a null tone into a subcarrier that is determined to be a null tone after data is applied to each subcarrier ([0048]; teaches replacing a subcarrier with a null tone). 

claim 10, Rico Alvarino further teaches and discloses wherein the transmission unit replaces a subcarrier determined to be a null tone with a null tone after data is applied to each subcarrier ([0048]; teaches replacing a subcarrier with a null tone). 

Regarding claims 12 and 20, Rico Alvarino teaches and discloses a method and communication device (figure 4) comprising: a determination unit (processor, figure 4; 410, figure 4) configured to determine a subcarrier to be allocated to a null tone from a received multi-carrier signal ([0048]; teaches determining a subcarrier to a null tone based on information applied to the packet; figure 2A); and a control unit (processor, figure 4; 410, figure 4) configured to acquire information on a basis of a null tone determination result by the determination unit ([0048]; teaches acquiring information of a null tone). 

Regarding claim 13, Rico Alvarino further teaches and discloses wherein the control unit further performs packet transmission control on a basis of the acquired information ([0052]). 

Regarding claim 14, Rico Alvarino further teaches and discloses wherein the control unit determines whether or not packet transmission by spatial reuse can be performed or adjusts a transmission parameter of the packet on a basis of the acquired information ([0052]). 

claim 15, Rico Alvarino further teaches and discloses wherein the control unit determines whether or not a packet can be transmitted to a Full Duplex terminal or adjusts a transmission parameter of the packet on the basis of the null tone determination result by the determination unit on a multi-carrier signal received from the Full Duplex terminal ([0048]; [0052]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over RICO ALVARINO et al. (hereinafter Rico Alvarino) (U.S. Patent Application Publication # 2016/0286404 A1) in view of LEI et al. (hereinafter Lei) (U.S. Patent Application Publication # 2017/0288848 A1).
Regarding claims 8 and 16, Rico Alvarino discloses the claimed invention, but may not expressly disclose wherein the control unit determines a subcarrier to be a null tone according to the information further including a code for detecting or correcting an error in the information transmitted by a null tone. 
Nonetheless, in the same field of endeavor, Lei teaches and suggests wherein the control unit determines a subcarrier to be a null tone according to the information further including a code for detecting or correcting an error in the information transmitted by a null tone ([0065]; teaches an encoding rule of an error correction code).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an encoding rule of an error correction code as taught by Lei with the method and apparatus as disclosed by Rico Alvarino for the purpose of providing error correction.

Claims 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over RICO ALVARINO et al. (hereinafter Rico Alvarino) (U.S. Patent Application Publication # 2016/0286404 A1) in view of Fujii et al. (hereinafter Fujii) (U.S. Patent Application Publication # 2006/0031583 A1).
Regarding claim 17, Rico Alvarino discloses the claimed invention, but may not expressly disclose wherein the determination unit determines a subcarrier to be allocated to a null tone on a basis of reception power for each subcarrier. 
Nonetheless, in the same field of endeavor, Fujii teaches and suggests wherein the determination unit determines a subcarrier to be allocated to a null tone on a basis of reception power for each subcarrier ([0031]-[0034]; [0150]; [0193]; [0194]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a subcarrier allocated to a null tone based on power levels as taught by Fujii with the method and apparatus as disclosed by Rico Alvarino for the purpose of effectively a subcarrier allocated to a null tone in order to reduce interference, as suggested by Fujii.

Regarding claim 18, Rico Alvarino discloses the claimed invention, but may not expressly disclose wherein the determination unit determines whether or not a subcarrier is a null tone on a basis of a result of comparison between the reception power of each subcarrier and a first threshold. 
Nonetheless, in the same field of endeavor, Fujii teaches and suggests wherein the determination unit determines whether or not a subcarrier is a null tone on a basis of a result of comparison between the reception power of each subcarrier and a first threshold ([0031]-[0034]; [0150]; [0193]; [0194]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a subcarrier allocated to a null tone based on power levels as taught by Fujii with the method and apparatus as disclosed by Rico Alvarino for the purpose of effectively a subcarrier allocated to a null tone in order to reduce interference, as suggested by Fujii.

Regarding claim 19, Rico Alvarino discloses the claimed invention, but may not expressly disclose wherein the determination unit determines a subcarrier having reception power that is higher than a first threshold and is lower than reception power of an adjacent reference tone by a second threshold or more as a null tone. 
Nonetheless, in the same field of endeavor, Fujii teaches and suggests wherein the determination unit determines a subcarrier having reception power that is higher than a first threshold and is lower than reception power of an adjacent reference tone by a second threshold or more as a null tone ([0031]-[0034]; [0150]; [0193]; [0194]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a subcarrier allocated to a null tone based on power levels as taught by Fujii with the method and apparatus as disclosed by Rico Alvarino for the purpose of effectively a subcarrier allocated to a null tone in order to reduce interference, as suggested by Fujii.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
April 9, 2021